SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of October 2013 PACIFIC THERAPEUTICS LTD. (Translation of registrant’s name into English) 409 Granville Street, Suite #1500 Vancouver, BC, V6C-1T2 Canada Tel: 604-738-1049 Fax: 604-738-1094 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 1 SUBMITTED HEREWITH Exhibits Exhibit No.
